UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RHONDA L. HARRIS,
                            Plaintiff,
                     -against-                                         19-CV-4626 (LLS)

THE YONKERS DEPARTMENT OF SOCIAL                                   ORDER OF DISMISSAL
SERVICES/OTDA/OAH,
                            Defendants.


LOUIS L. STANTON, United States District Judge:

        Plaintiff, who is proceeding pro se and in forma pauperis (IFP), filed a complaint

alleging that Defendants violated her rights. By order dated May 24, 2019, the Court:

(1) dismissed Plaintiff’s due process claim that Defendants improperly denied her benefits, for

failure to state a claim; (2) dismissed Plaintiff’s claim that she was illegally evicted, as barred by

the Rooker-Feldman doctrine; (3) granted Plaintiff leave to replead to allege any facts supporting

her claim under the Fair Housing Act (FHA) — that Defendants discriminated against her and

her children, or retaliated against them, on the basis of their disabilities; and (4) denied without

prejudice Plaintiff’s request for injunctive relief.

        On May 28, 2019, Plaintiff filed another request for injunctive relief. See ECF No. 8. On

June 21, 2019, Plaintiff filed a letter requesting permission to “submit [an] email which

consist[s] of an audio recording to substantiate the unequal treatment from the OAH/Due Process

continuously denied.” See ECF No. 9.

        On June 21, 2019, Plaintiff filed two new actions in this Court, both of which repeated

many of the allegations contained in her complaint in this action. See Harris v. The

Yonkers/White Plains Dep’t of Soc. Servs., ECF 1:19-CV-5969, 3 (S.D.N.Y. July 24, 2019)
(dismissing action as duplicative); Harris v. The Yonkers/White Plains Dep’t of Soc. Servs., ECF

1:19-CV-5968, 3 (S.D.N.Y. July 18, 2019) (same).

        Plaintiff filed an amended complaint on June 27, 2019, see ECF No. 10, and on June 28,

2019, she filed a letter titled, “Emergency Reconsideration & Emergency Request of Monetary

Injunctive Relief,” see ECF No. 11.

        The Court has reviewed Plaintiff’s amended complaint and all the other documents

submitted by Plaintiff. In all of the documents, Plaintiff reiterates many of the same allegations

contained in her original submission and she continues to express her dissatisfaction with

Defendants’ handling of her housing issues. She repeats the allegations that she and her children

are disabled, but, as in her original complaint, she does not allege facts suggesting that any

Defendant discriminated against her and her children, or retaliated against them, on the basis of

their disabilities.

        Because Plaintiff does not allege that their disabilities were the bases for Defendants’

conduct, Plaintiff’s sole remaining claim under the FHA is dismissed for failure to state a claim.

See 28 U.S.C. § 1915(e)(2)(B)(ii). Plaintiff’s request for injunctive relief (ECF No. 8), her

request for permission to “submit [an] email which consist[s] of an audio recording to

substantiate the unequal treatment from the OAH/Due Process continuously denied” (ECF No.

9), and her request for reconsideration of the Court’s May 24, 2019 denial of her request for

injunctive relief (ECF No. 11) are denied as moot.

                                              WARNING

        In light of Plaintiff’s litigation history, Plaintiff is warned that should she persist in filing

complaints that are determined to be duplicative, frivolous, or otherwise lacking in merit, the

Court will order her to show cause, under 28 U.S.C. § 1651, why she should not be barred from

filing new actions IFP without prior permission from the Court.


                                                    2
                                          CONCLUSION

         The Clerk of Court is directed to transmit a copy of this order to Plaintiff and note service

on the docket. 1

         Plaintiff’s amended complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

         Plaintiff’s request for injunctive relief (ECF No. 8), her request for permission to “submit

[an] email which consist[s] of an audio recording to substantiate the unequal treatment from the

OAH/Due Process continuously denied,” (ECF No. 9), and her request for reconsideration of the

Court’s May 24, 2019 denial of her request for injunctive relief (ECF No. 11) are denied as

moot.

         Plaintiff is warned that should she persist in filing complaints that are determined to be

duplicative, frivolous, or otherwise lacking in merit, the Court will order her to show cause,

under 28 U.S.C. § 1651, why she should not be barred from filing new actions IFP without prior

permission from the Court.

SO ORDERED.

Dated:       January 10, 2020
             New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




         1
         Plaintiff has consented to receive electronic service of notices and documents in this
case. (ECF No. 7.)


                                                   3
